Per Curiam,
There was no error in refusing plaintiff’s first to fourth points, inclusive, nor in affirming defendant’s second point for charge; and hence the second to sixth specifications of error are not sustained.
The only remaining specification is the first, which charges error in entering judgment non obstante veredicto against plaintiff and in favor of the defendant on the special verdict. The correctness of that judgment is sufficiently vindicated in the opinion of the learned president of the court below. All that is necessary to be said on the questions involved will be found therein. Assuming, for the sake of argument, that plaintiff had a cause of action, it was barred by the statute of limi*277tations. The right of action, to whomsoever if accrued, was complete not later than the time when the work commenced had progressed to such an extent as to obstruct ingress and egress to and from the property to the streets; and the jury expressly found “ that the work was begun, so as to obstruct the streets, more than six years prior to the bringing of this suit.” The statute was therefore a flat bar.
We find no error in the record that should interfere with the affirmance of the judgment.
Judgment affirmed.